Mr. Joel R. Stubblefield, President Westark Community College 5210 Grand Avenue, P.O. Box 3649 Fort Smith, Arkansas 72913-3649
Dear Mr. Stubblefield:
This is in response to your request for an opinion on whether Westark Community College is considered a state agency. You note in your correspondence that Westark Community College has an application pending with the Federal Economic Development Administration for a grant to partially fund the construction of a new building on the Westark campus. You also note that the Federal Economic Development Administration has requested, as part of Westark's application for the grant, a current attorney general's opinion regarding the status of Westark Community College.
In previous attorney general's opinions, this office has stated that, as a general matter and for purposes of particular statutes, community colleges are considered agencies of the state. See e.g. Op. Att'y Gen. No. 89-002 (stating that for purposes of the Arkansas State Building Services Act, as it is codified at A.C.A. § 22-2-101 et seq., community colleges are considered state agencies; it was also stated in that opinion that community colleges are considered state agencies for purposes of receiving grants from the Arkansas Natural and Cultural Resources Grants and Trust Fund pursuant to A.C.A. §15-12-103); Op. Att'y Gen. No. 77-16 (providing that "while community colleges differ somewhat from other public institutions of higher education in financing, creation and management, the funding of each college's general operation by direct legislative appropriation and the general supervisory and standard setting powers vested in the State Community College Board indicate that Community Colleges, like other public colleges and universities are agencies of the state").
While we have not previously addressed in an attorney general's opinion the status of community colleges for purposes of grants from the Federal Economic Development Administration, community colleges clearly have the authority to accept and use monies received from government grants. In this regard, A.C.A. §6-61-521(9)(A) states that the local boards of community colleges are authorized to accept from any government or governmental agency grants which the local board may use for or in aid of any of its purposes. Additionally, pursuant to A.C.A. § 6-61-521(10), the local boards of community colleges may acquire, own, lease, use, and operate property, whether real, personal, or mixed, which is necessary for purposes of the community colleges. Thus, while I cannot offer a conclusive response as to Westark Community College's status with respect to the federal grant in question, it appears that, based on this office's previous opinions, community colleges in Arkansas are considered, for many purposes, to be agencies of the state.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh